Applicant’s election without traverse of Group I, claims 1-8, 14, to the mutation in which the 78th asparagine is substituted with aspartic acid in SEQ ID NO: 1, the mutation in which the 181st asparagine is substituted with aspartic acid in SEQ ID NO: 3, to the amino acid sequence of SEQ ID NO: 6, the reply filed on December 22, 2021 is acknowledged.
Claims 9-10, 11-13, 15 have been withdrawn from further consideration by the examiner because they are drawn to non-elected inventions.  Claims 1-8, 14, to the mutation in which the 78th asparagine is substituted with aspartic acid in SEQ ID NO: 1, the mutation in which the 181st asparagine is substituted with aspartic acid in SEQ ID NO: 3, to the amino acid sequence of SEQ ID NO: 6, are under consideration.

Priority:  This application is a 371 of PCT/JP2018/015487, filed April 13, 2018, which claims benefit of foreign application JP2017-086808, filed April 26, 2017.  A copy of the foreign priority document has been received in the instant application on October 18, 2019 and is not in the English language.

Failure to Comply with the Sequence Rules
Where the description of a patent application discusses a sequence of 4 or more amino acids or an unbranched sequence of ten or more nucleotides, reference must be made to the sequence by use of the sequence identifier preceded by “SEQ ID NO:” in the text of the description even if the sequence is also embedded in the text of the description of the patent 

Objection to the Specification:
The specification is objected to for failure to comply with the sequence rules for the reasons as given above.  The specification refers to sequences without identifiers at:  see at least paragraph 0030 of the application publication.  The sequences must be in computer readable form (CRF) for search.  See also MPEP 2422 for sequence compliance requirements.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
In analyzing the claims for compliance with the written description requirements of 35 U.S.C. 112, first paragraph, a determination is made as to whether the specification contains a written description sufficient to show they had possession of the full scope of their claimed invention at the time the application was filed.  The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.
In the present situation, the claims are drawn to Fc binding proteins comprising the amino acid residues from the 24th alanine to the 297th serine of the amino acid sequence set forth in SEQ ID NO: 1 and the amino acid residues from the 21st isoleucine to the 119th methionine of the amino acid sequence set forth in SEQ ID NO: 2, provided that the Fc binding protein includes at least any one of the following mutations (1) to (39) in the amino acid residues, i.e. (4) a mutation in which the 78th asparagine is substituted with aspartic acid in SEQ ID NO: 1.
It is not clear which amino acid residues from SEQ ID NO: 1 or 2 are in the Fc binding protein and/or which amino acid residue or position is substituted.  For instance, reciting that the Fc binding protein comprises the amino acid residues from the “24th alanine to the 297th serine of the amino acid sequence set forth in SEQ ID NO: 1 appears as if the Fc binding protein comprises amino acid residues, including the 24th alanine to the 297th serine of SEQ ID NO: 1.  However, it is disclosed that SEQ ID NO: 1 is an amino acid sequence with 365 amino acids having 32 alanine residues, where the 24th alanine is at position 312, but does not have 297 serine residues.

Accordingly, the claims encompass a significantly large genus of Fc binding proteins that are not limited by any particular structure and sharing only a few amino acid residues with the human FcRn alpha chain and beta2 microglobulin chain.  
However, the specification teaches a limited number of Fc binding proteins having stability and/or binding affinity.  The specification discloses the generation of mutants of SEQ ID NO: 3 (i.e. human FcRn), where only some mutants have high binding affinity and others have binding affinity not much different than wildtype human FcRn (at least Table 3).  In particular, the Fc binding proteins are human FcRn proteins (i.e. SEQ ID NO: 3) having specific amino acid substitutions at defined positions, where only specific amino acid substitutions and combinations thereof have stability and improved binding affinity to wild-type human FcRn (at least Table 9).  
The specification does not disclose any Fc binding proteins comprising only of an alanine residue, serine residue, isoleucine residue, and methionine residue, and including any number of additional amino acid residues and/or substitutions, which retain stability and/or binding affinity.
Thereby, the specification has described in terms of its complete structure only one wildtype polypeptide with Fc binding affinity and specific mutations therein (as discussed above). 
The specification does not describe by other relevant identifying characteristics a representative number of additional species within the broadly claimed genus.

This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that:
“Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891.  An “invention may be enabled even though it has not been described.” Id.  Such is the situation here.  While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids.  See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”).
 Thereby, a showing of how to potentially identify and make other nucleic acid/polypeptides is not sufficient to establish that Applicants were in possession of the invention as broadly claimed.
The skilled artisan cannot necessarily envision the detailed structures of ALL Fc binding proteins not limited by any particular structure and sharing only a few amino acid residues with the human FcRn alpha chain and beta2 microglobulin chain, wherein the Fc binding retains Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to an Fc binding protein comprising the amino acid residues from the 24th alanine to the 297th serine of the amino acid sequence set forth in SEQ ID NO: 1 and the amino acid residues from the 21st isoleucine to the 119th methionine of the amino acid sequence set forth in SEQ ID NO: 2, provided that the Fc binding protein includes at least any one of the following mutations (1) to (39) in the amino acid residues, i.e. (4) a mutation in which the 78th asparagine is substituted with aspartic acid in SEQ ID NO: 1.  The claim in general, as currently th alanine to the 297th serine of the amino acid sequence set forth in SEQ ID NO: 1 appears as if the Fc binding protein comprises amino acid residues, including the 24th alanine to the 297th serine of SEQ ID NO: 1.  SEQ ID NO: 1 is an amino acid sequence with 365 amino acids having 32 alanine residues, where the 24th alanine is at position 312, but does not have 297 serine residues.  Similarly, reciting that “the 78th asparagine is substituted with aspartic acid in SEQ ID NO: 1” appears that it is the 78th asparagine in SEQ ID NO: 1 that is substituted with aspartic acid; however, SEQ ID NO: 1 only has 365 amino acids and does not have 78 asparagine residues.
Therefore, it is not clear what the structural features of the Fc binding protein are and which amino acid residue at which position is substituted.  If it is the asparagine at position 78 of the sequence that is substituted with aspartic acid, further clarification is requested.  Additionally, the term “provided that” is indefinite because it is not clear whether the limitations following the phrase is a result to be achieved or an actual limitation of the Fc binding protein. 
Claim 2 is unclear for the reasons similarly noted above for claim 1, i.e. SEQ ID NO: 3 does not have 181 asparagine residues.
Claims 3-7 are also unclear for the reasons similarly noted above for claim 1.
Claims 2-7 recite numerals in front of the recited mutations; however, the numbering system for the recited mutations is confusing.  The claims are ultimately dependent on claim 1; however, it is not clear if the same numbered mutation in claim 2 corresponds to the same numbered mutation in claim 1 or whether it is an additional mutation that is introduced in claim 
Claim 14 is included in this rejection because it is dependent on claim 1 and fail to cure its defects.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell (US 20120021484, cited as WO 2010048313 on IDS 01.22.20) in view of McCullum et al. (2010 In: Braman J. (eds) In Vitro Mutagenesis Protocols. Methods in Molecular Biology (Methods and Protocols), vol 634. Humana Press, Totowa, NJ:  103-109) and Asaoka et al. (US 20170218044; IDS 01.22.20).  McDonnell discloses a soluble neonatal Fc receptor (sFcRn) for binding to and purifying Fc-containing proteins (at least paragraph 0009).  It is disclosed the FcRn comprises a heavy chain (alpha-chain) and a light chain (beta-2m) (at least paragraph 0007).  McDonnell discloses substitutions to one or both of the alpha-chain or beta-2m of sFcRn, where the substitutions are made by methods known in the art including site-directed mutagenesis and random mutagenesis, such as scanning and PCR mutagenesis (at least paragraph 0060).  It is disclosed the mutagenesis methods are to identify one or more amino acids for producing a mutated alpha-chain or beta-2m that modulate Fc-.  
McCullum et al. disclose random mutagenesis by error-prone PCR is a powerful method for generating nucleic acids and proteins with desired functional properties (p. 103).  Creating high-quality libraries of random sequences is an important step in this process as it allows variants of individual molecules to be generated from a single-parent sequence; these libraries are then screened for individual molecules with interesting phenotypes (p. 103).  The error-prone PCR method is used to optimize a de novo evolved protein for improved stability, solubility, and ligand-binding affinity (p. 103).
Asaoka et al. disclose an Fc-binding protein having improved stability, particularly to heat and acid (at least abstract).  Asaoka et al. disclose introduction of random mutation(s) into a Fc binding protein by error-prone PCR (at least example 2) to construct libraries of sequences and screening the mutant libraries for heat-stabilized Fc-binding proteins (at least example 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at a library comprising variant sFcRn proteins (or Fc binding proteins) (i.e. or instant SEQ ID NO: 3) comprising an alpha chain (instant SEQ ID NO: 1) and a beta-2m chain (instant SEQ ID NO: 2) created by error-prone PCR, where the library comprising variant sFcRn proteins includes a variant FcRn protein having the substitution Asn78Asp or Asn181Asp (instant claims 1-2).  MPEP 2143 notes that it is obvious to apply a known technique to a known product to yield predictable results.  One of ordinary skill would have a reasonable motivation to introduce random mutations into the sFcRn of McDonnell by error-prone PCR as suggested in McCullum and/or Asaoka et al. to thereby arrive at the claimed substitution Asn78Asp or Asn181Asp  
Regarding instant claims 3-7, it would have been further obvious to arrive at the claimed substitutions Cys174Arg, Asn181Asp, Arg295Leu, Gln335Leu (claim 3), Gly254Asp (claim 4), Asn299Asp (claim 5), Lys398Glu (claim 6), Val152Ala (claim 7) by the error-prone PCR method as suggested in McCullum and/or Asaoka et al. when applied to the FcRn of McDonnell.  See at least examples 2-8 of Asaoka et al. which disclose production of Fc-binding protein having improved stability, particularly to heat and acid, by error-protein PCR and screening for said improved Fc-binding proteins.
Regarding instant claim 14, McDonnell discloses immobilizing the FcRn on a support surface, including an insoluble carrier (at least paragraphs 0010-0011).

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656